/DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, file/d on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2020 has been entered.
Claim Objections
Regarding the objection of claims 10-12, for reciting the phrase “The transitory computer-readable medium”, the claims have been amended to recite “The non-transitory computer-readable medium”, therefore the objection to the claims is withdrawn. 
Regarding the objection of claims 13-14, for reciting “The computer-readable medium”, claims 13-14 depend from amended claim 8, therefore, the objection of claims 13-14 is also withdrawn.
Response to Amendments
Claim(s) 1, 5-6, 8, 10-13 and 15 are amended.
Claim(s) 1-20 are pending.
Response to Arguments
Applicant’s arguments/remarks (see pages 9-12), filed on 22nd September 2020, with respect to the prior art rejection of claim(s) have been considered but are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims recite the limitation “selecting one or more first paths…” which is not supported by the written description as filed, as such raises new matter, and 
 Claim(s) 2-7,9-14 and16-20 which are dependent from rejected claim(s) 1,8 and 15, respectively, inherit the problems of these claim(s), and are therefore also rejected under 35 U.S.C. 112(a).
For the purpose of this examination, the Examiner has construed the limitation of “selecting one or more first paths…” to mean the selection of a first path from a plurality of paths.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1,6,8, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Beben, Andrzej, et al., (“EQ-BGP: an efficient inter-domain QoS routing protocol,” April 18, 2006), in view of Watanabe et al. (US 2016/0269975 A1).

Regarding claim 1, Beben disclose a method comprising (Beben [Abstract], discloses the objective of EQ-BGP is to establish end-to-end paths that offer the most suitable QoS guarantees taking into account both the QoS capabilities of particular domains as well as inter-domain links):
selecting a destination of a traffic flow in a second network domain outside of a first network domain (Beben, page 2, Col. 2. (EQ-BGP protocol) lines 1-24, for each e2e CoS, this information is used in decision process to select such routing path that offers the most attractive QoS guaranties, named QoS path. Finally, the EQ-BGP sets the QoS paths between any pair of source and destination network called end-to-end (selecting a destination of a traffic flow in a second network domain outside of a first network domain) (e2e) QoS paths that for a given e2e CoS offer the best QoS guaranties. […] Fig. 1, shows an example of setting the e2e QoS path using the EQ-BGP protocol. For clarity of presentation, we assume a simple network consisting of tree domains A, B and C that support the same e2e CoS. We assume that all EQ-BGP A, QB, Qc) as well as on the appropriate inter-domain links (QA->B, QB->A, QB->C, Qc->B));
	determining a plurality of paths from an origin of the traffic flow to the destination with different route segments between the original and the destination (Beben, Page 1, [Abstract] …The objective of EQ-BGP is to establish end-to-end paths (plurality of paths from an origin to destination) that offer the most suitable QoS guarantees taking into account both the QoS capabilities of particular domains (capabilities/performance of segments/paths within original domains) as well as inter-domain links (capabilities/performance of segments/paths outside the original domains to the destination domain(s)) […] Therefore, we enhance the existing BGP-4 protocol with four QoS components that are: ( 1) new path attribute conveying information about QoS capabilities of the path, (2) the QoS aggregation function used to calculate the path's QoS capabilities based on contributions of particular domains (capabilities/performance of segments/paths within original domains) and inter-domain links (capabilities/performance of segments/paths outside the original domains to the destination domain(s)), ( 3) the QoS aware decision algorithm that allows us to select the best path fulfilling the QoS requirements, and ( 4) multiple routing tables that allow border routers to keep separate paths that are optimized for different QoS objectives).
	each path of the plurality of paths including a first network domain path through the first network domain and a second network domain path through the second network domain (Beben, Page 1, [Abstract] … Therefore, we enhance the existing BGP-contributions of particular domains (each path of the plurality of paths including a first network domain path through the first network domain/contributions of each of the plurality of paths in the first domain) and inter-domain links (capabilities/performance of segments/paths outside the original domains to the destination domain(s)/ contributions of each of the plurality of paths outside the first domain), ( 3) the QoS aware decision algorithm that allows us to select the best path fulfilling the QoS requirements, and ( 4) multiple routing tables that allow border routers to keep separate paths that are optimized for different QoS objectives));
combining a first performance score for the first network domain path with a second performance score for the second network domain path to yield a combined performance score (Beben, page 2, Col. 2. (EQ-BGP protocol) lines 17- Page 3, Col. 1, lines 1-7, Fig. 1, show an example of setting the e2e QoS path using the EQ-BGP protocol. For clarity of presentation, we assume a simple network consisting of tree domains A, B and C that support the same e2e CoS. We assume that all EQ-BGP routers know the values of QoS parameters that are assured both inside particular domains (Score/value/contribution of segments within each domain) (QA, QB, Qc) as well as on the appropriate inter-domain links (Score/value/contribution of segments outside each domain) (QA->B, QB->A, QB->C, Qc->B)- These QoS values are fixed during network provisioning process as a values corresponding to the maximum admissible load allowed (threshold) by admission control function. […]During this N LRic with QoS level corresponding to aggregated value of QoS related with domain C, interdomain link B-C, domain B and inter-domain link A-B that is equal to Qc + QB->C + QB + QA->B, where the operator + denotes an appropriate QoS assembling function (QoS parameters or performance scores of the different paths/segments within a source domain are combined with the different paths/segments within a destination domain to form an aggregated value of the entire path (end-to-end));
selecting one or more first paths of the plurality of paths with the combined performance score below a first threshold as one or more primary paths (Beben, [Abstract; Page 3, Col. 2, QoS decision algorithm] … Therefore, we enhance the existing BGP-4 protocol with four QoS components that are: ( 1) new path attribute conveying information about QoS capabilities of the path, (2) the QoS aggregation function used to calculate the path's QoS capabilities based on contributions of particular domains (each path of the plurality of paths including a first network domain path through the first network domain/contributions of each of the plurality of paths in the first domain) and inter-domain links (capabilities/performance of segments/paths outside the original domains to the destination domain(s)/ contributions of each of the plurality of paths outside the first domain), (3) the QoS aware decision algorithm that allows us to select the best path fulfilling the QoS requirements, and ( 4) multiple routing tables that allow border QoS decision algorithm that allows router to select the best QoS path from available alternatives paths. For that purpose, we replace the AS path length criterion used in BGP decision process with a Degree of Preference (DoP) function that is calculated based on the values of particular QoS parameters. We propose to apply DoP function as presented in (1). Note that other function may also be applied.

    PNG
    media_image1.png
    142
    729
    media_image1.png
    Greyscale

where: i denotes a given QoS parameter from the set corresponding to e2e CoS, Ti is targeted QoS value (threshold) related with e2e CoS objectives (e.g. as presented in Table 1, qi is the QoS value offered on the path, and Ji is a QoS preference factor allowing network provider to control routing. In the proposed QoS decision algorithm, the QoS path with the lowest value of DoP is preferred (threshold). Moreover, in case when at least one of the QoS parameters of the e2e QoS path, say qi, will go beyond the target values T; then such QoS path will be treated as non-conforming with QoS objectives and therefore it will be excluded from this part of decision process); 
selecting a second path of the plurality of paths as a backup path based on the combined  performance score (Beben [fig. 1; Abstract; Page 3, Col. 2, disclosed steps for  enhancing the existing BGP-4 protocol with four QoS components that are: ( 1) new path attribute conveying information about QoS capabilities of the path, (2) the QoS aggregation function used to calculate the path's QoS capabilities based on contributions of particular domains (combined capabilities/performance of segments/paths within original domains) and inter-domain links (combined capabilities/performance of segments/paths outside the original domains to the destination domain(s)), ( 3) the QoS aware decision algorithm that allows us to select the best path fulfilling the QoS requirements, and ( 4) multiple routing tables that allow border routers to keep separate paths that are optimized for different QoS objectives). The cited portion of Beben discloses a method for the determination of a plurality of paths from an origin of the traffic flow to the destination with different route segments between the original and the destination based on combined performance record. Item (4) as indicated above, discloses the identification of multiple separate paths (Backup/alternate paths) that can be selected providing optimal results based of different QoS objectives. In figure 1. Beben discloses an example on an EQ-BGP operation with multiple paths to domain A and B that can be selected based on the combined performance score used to satisfy different QoS objectives), and
routing the traffic flow along the one or more first paths (Beben, Page 3, Col. 2, Multiple Routing Tables, where each one is used for handling traffic belonging to particular e2e CoS, The separate routing tables are required because e2e CoSs differ in QoS objectives (see Table 1) (routing tables with selected paths are used handling/routing the traffic).
Beben did not explicitly disclose the one or more first paths including any of the plurality of paths within a second threshold.
Watanabe discloses selecting one or more first paths of the plurality of paths with the combined performance score (Path metrics values M1 and M2) below a first threshold as one or more primary paths (Watanabe Fig. 31, [0433] discloses that when there are two paths as paths between the information processing device 220 and the 
the one or more first paths including any of the plurality of paths within a second threshold (Watanabe Fig. 31, [0433 -0434] discloses that when there are two paths as paths between the information processing device 220 and the information processing device 100 as shown in FIG. 31, the path metric values M1 and M2 (performance score) with respect to the two paths described above are compared and the path of the smaller path metric value (first threshold) (superior path) is selected). However, a case in which two paths are frequently switched when the values M1 and M2 that are the path metric values of the two paths approximate to each other is assumed. In such a case, it is important to prevent the two paths from being frequently switched. Thus, even when the path metric value of a current path is greater than another path metric value (first threshold), if the difference of the values does not exceed a threshold value H1 (second threshold), an original path may remain selected, without a new path being selected. Therefore, if the difference of the values exceeds a threshold value H1 (second threshold), an original path will be replaced with a new path being selected).
Beben and Watanabe are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for selection a routing path based on satisfying preset conditions.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Watanabe 

Regarding claim 6, Beben and Watanabe disclose the method of claim 1, further comprising: rerouting the traffic flow along the second path of the plurality of paths based on the combined performance score of the one or more first paths of the plurality of paths going above a third threshold (Watanabe [0015 – 0016], discloses a predetermined acceptable threshold of an error rate (third threshold) in a communication path. When it is determined that error rate of a current communication path is higher than the predetermined acceptable threshold of an error rate, the control unit may set the other communication path as a new communication path. Accordingly, an effect that, when there is the communication path set based on the magnitude of a metric value, and there is another communication path having a metric value which is a metric value smaller than the metric value relating to the communication path and whose difference with the metric value relating to the communication path is higher than the metric threshold value, the other communication path is set as a new communication path is exhibited). 
The motivation to combine is similar to that of claim 1.

Regarding claim 8, Beben discloses a non-transitory computer-readable medium that includes computer-readable instructions stored thereon that are executable by a processor to perform or control performance of operations, the operations comprising (Beben [Abstract], discloses multiple routing tables (storing routing 
select a destination of a traffic flow in a second network domain outside of a first network domain (Beben, page 2, Col. 2. (EQ-BGP protocol) lines 1-24, for each e2e CoS, this information is used in decision process to select such routing path that offers the most attractive QoS guaranties, named QoS path. Finally, the EQ-BGP sets the QoS paths between any pair of source and destination network called end-to-end (selecting a destination of a traffic flow in a second network domain outside of a first network domain) (e2e) QoS paths that for a given e2e CoS offer the best QoS guaranties. […] Fig. 1, shows an example of setting the e2e QoS path using the EQ-BGP protocol. For clarity of presentation, we assume a simple network consisting of tree domains A, B and C that support the same e2e CoS. We assume that all EQ-BGP routers know the values of QoS parameters that are assured both inside particular domains (QA, QB, Qc) as well as on the appropriate inter-domain links (QA->B, QB->A, QB->C, Qc->B));
determine a plurality of paths from an origin of the traffic flow to the destination with different route segments between the original and the destination (Beben, Page 1, [Abstract] …The objective of EQ-BGP is to establish end-to-end paths (plurality of paths from an origin to destination) that offer the most suitable QoS guarantees taking into account both the QoS capabilities of particular domains (capabilities/performance of segments/paths within original domains) as well as inter-domain links (capabilities/performance of segments/paths outside the original domains to the destination domain(s)) […] Therefore, we enhance the existing BGP-4 protocol with four QoS components that are: ( 1) new path attribute conveying information about QoS capabilities of the path, (2) the QoS aggregation function used to calculate the path's QoS capabilities based on contributions of particular domains (capabilities/performance of segments/paths within original domains) and inter-domain links (capabilities/performance of segments/paths outside the original domains to the destination domain(s)), ( 3) the QoS aware decision algorithm that allows us to select the best path fulfilling the QoS requirements, and ( 4) multiple routing tables that allow border routers to keep separate paths that are optimized for different QoS objectives), 
each path of the plurality of paths including a first network domain path through the first network domain and a second network domain path through the second network domain (Beben, Page 1, [Abstract] … Therefore, we enhance the existing BGP-4 protocol with four QoS components that are: ( 1) new path attribute conveying information about QoS capabilities of the path, (2) the QoS aggregation function used to calculate the path's QoS capabilities based on contributions of particular domains (each path of the plurality of paths including a first network domain path through the first network domain/contributions of each of the plurality of paths in the first domain) and inter-domain links (capabilities/performance of segments/paths outside the original domains to the destination domain(s)/ contributions of each of the plurality of paths outside the first domain), ( 3) the QoS aware decision algorithm that allows us to select the best path fulfilling the QoS requirements, and ( 4) 
combine a first performance score for the first network domain path with a second performance score for the second network domain path to yield a combined performance score (Beben, page 2, Col. 2. (EQ-BGP protocol) lines 17- Page 3, Col. 1, lines 1-7, Fig. 1, show an example of setting the e2e QoS path using the EQ-BGP protocol. For clarity of presentation, we assume a simple network consisting of tree domains A, B and C that support the same e2e CoS. We assume that all EQ-BGP routers know the values of QoS parameters that are assured both inside particular domains (Score/value/contribution of segments within each domain) (QA, QB, Qc) as well as on the appropriate inter-domain links (Score/value/contribution of segments outside each domain) (QA->B, QB->A, QB->C, Qc->B)- These QoS values are fixed during network provisioning process as a values corresponding to the maximum admissible load allowed (threshold) by admission control function. […]During this process EQ-BGP routers will derives the values of QoS parameters associated with e2e QoS path taking into account the QoS contributions of particular parts of the path corresponding to  particular domains as well as inter-domain links. For example, the domain A sees the e2e QoS path towards destination N LRic with QoS level corresponding to aggregated value of QoS related with domain C, interdomain link B-C, domain B and inter-domain link A-B that is equal to Qc + QB->C + QB + QA->B, where the operator + denotes an appropriate QoS assembling function (QoS parameters or performance scores of the different paths/segments within a source domain are combined with the different paths/segments within a destination domain to form an aggregated value of the entire path (end-to-end));
select one or more first paths of the plurality of paths with the combined performance score below a first threshold as one or more primary paths  (Beben, [Abstract; Page 3, Col. 2, QoS decision algorithm] … Therefore, we enhance the existing BGP-4 protocol with four QoS components that are: ( 1) new path attribute conveying information about QoS capabilities of the path, (2) the QoS aggregation function used to calculate the path's QoS capabilities based on contributions of particular domains (each path of the plurality of paths including a first network domain path through the first network domain/contributions of each of the plurality of paths in the first domain) and inter-domain links (capabilities/performance of segments/paths outside the original domains to the destination domain(s)/ contributions of each of the plurality of paths outside the first domain), (3) the QoS aware decision algorithm that allows us to select the best path fulfilling the QoS requirements, and ( 4) multiple routing tables that allow border routers to keep separate paths that are optimized for different QoS objectives)), [Abstract]. QoS decision algorithm that allows router to select the best QoS path from available alternatives paths. For that purpose, we replace the AS path length criterion used in BGP decision process with a Degree of Preference (DoP) function that is calculated based on the values of particular QoS parameters. We propose to apply DoP function as presented in (1). Note that other function may also be applied.

    PNG
    media_image1.png
    142
    729
    media_image1.png
    Greyscale

i denotes a given QoS parameter from the set corresponding to e2e CoS, Ti is targeted QoS value (threshold) related with e2e CoS objectives (e.g. as presented in Table 1, qi is the QoS value offered on the path, and Ji is a QoS preference factor allowing network provider to control routing. In the proposed QoS decision algorithm, the QoS path with the lowest value of DoP is preferred (threshold). Moreover, in case when at least one of the QoS parameters of the e2e QoS path, say qi, will go beyond the target values T; then such QoS path will be treated as non-conforming with QoS objectives and therefore it will be excluded from this part of decision process);
select a second path of the plurality of paths as a backup path based on the combined performance score (Beben [fig. 1; Abstract; Page 3, Col. 2, disclosed steps for  enhancing the existing BGP-4 protocol with four QoS components that are: ( 1) new path attribute conveying information about QoS capabilities of the path, (2) the QoS aggregation function used to calculate the path's QoS capabilities based on contributions of particular domains (combined capabilities/performance of segments/paths within original domains) and inter-domain links (combined capabilities/performance of segments/paths outside the original domains to the destination domain(s)), ( 3) the QoS aware decision algorithm that allows us to select the best path fulfilling the QoS requirements, and ( 4) multiple routing tables that allow border routers to keep separate paths that are optimized for different QoS objectives). The cited portion of Beben discloses a method for the determination of a plurality of paths from an origin of the traffic flow to the destination with different route segments between the original and the destination based on combined performance record. Item (4) as indicated above, discloses the identification of multiple separate 
route the traffic flow along the one or more first paths (Beben, Page 3, Col. 2, Multiple Routing Tables, where each one is used for handling traffic belonging to particular e2e CoS, The separate routing tables are required because e2e CoSs differ in QoS objectives (see Table 1) (routing tables with selected paths are used handling/routing the traffic).
Beben did not explicitly disclose the one or more first paths including any of the plurality of paths within a second threshold.
Watanabe discloses select one or more first paths of the plurality of paths with the combined performance score (Path metrics values M1 and M2) below a first threshold as one or more primary paths (Watanabe Fig. 31, [0433] discloses that when there are two paths as paths between the information processing device 220 and the information processing device 100 as shown in FIG. 31, the path metric values M1 and M2 (performance score) with respect to the two paths described above are compared and the path of the smaller path metric value (first threshold) (superior path) is selected), 
the one or more first paths including any of the plurality of paths within a second threshold (Watanabe Fig. 31, [0433 -0434] discloses that when there are two paths as paths between the information processing device 220 and the information processing device 100 as shown in FIG. 31, the path metric values M1 and M2 (performance score) 
Beben and Watanabe are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for selection a routing path based on satisfying preset conditions.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Watanabe into Beben, updating a routing table based on the state of the performance metric of the compared paths, Watanabe, [Abstract]. 

Regarding claim 13, Beben and Watanabe disclose the computer-readable medium of claim 8, the operations further comprising reroute the traffic flow along the second path of the plurality of paths based on the combined performance score of the one or more first paths of the plurality of paths going above a third threshold (Watanabe [0015 – 0016], discloses a predetermined acceptable threshold of an error rate (third 
The motivation to combine is similar to that of claim 8.

Regarding claim 15, Beben discloses a system comprising:
a first network device configured to communicate in a first network domain, the first network device comprising (Beben [Abstract], discloses multiple routing tables (storing routing instructions processed by processors in boarder routers to route network traffic between multiple domains) that allow broader routers to keep separate paths that are optimized for different QoS objectives):
one or more processors (Beben [Abstract], discloses multiple routing tables (storing routing instructions processed by processors in boarder routers to route network traffic between multiple domains) that allow broader routers to keep separate paths that are optimized for different QoS objectives); and


select a destination of a traffic flow in a second network domain outside of the first network domain (Beben, page 2, Col. 2. (EQ-BGP protocol) lines 1-24, for each e2e CoS, this information is used in decision process to select such routing path that offers the most attractive QoS guaranties, named QoS path. Finally, the EQ-BGP sets the QoS paths between any pair of source and destination network called end-to-end (selecting a destination of a traffic flow in a second network domain outside of a first network domain) (e2e) QoS paths that for a given e2e CoS offer the best QoS guaranties. […] Fig. 1, shows an example of setting the e2e QoS path using the EQ-BGP protocol. For clarity of presentation, we assume a simple network consisting of tree domains A, B and C that support the same e2e CoS. We assume that all EQ-BGP routers know the values of QoS parameters that are assured both inside particular domains (QA, QB, Qc) as well as on the appropriate inter-domain links (QA->B, QB->A, QB->C, Qc->B));
determine a plurality of paths from an origin of the traffic flow to the destination with different route segments between the original and the destination (Beben, Page 1, [Abstract] …The objective of EQ-BGP is to establish end-to-end paths (plurality of paths from an origin to destination) that offer the most suitable QoS guarantees taking into account both the QoS capabilities of particular domains (capabilities/performance of segments/paths within original domains) as well as inter-domain links (capabilities/performance of segments/paths outside the original domains to the destination domain(s)) […] Therefore, we enhance the existing BGP-4 protocol with four QoS components that are: ( 1) new path attribute conveying information about QoS capabilities of the path, (2) the QoS aggregation function used to calculate the path's QoS capabilities based on contributions of particular domains (capabilities/performance of segments/paths within original domains) and inter-domain links (capabilities/performance of segments/paths outside the original domains to the destination domain(s)), ( 3) the QoS aware decision algorithm that allows us to select the best path fulfilling the QoS requirements, and ( 4) multiple routing tables that allow border routers to keep separate paths that are optimized for different QoS objectives), 
each path of the plurality of paths including a first network domain path through the first network domain and a second network domain path through the second network domain (Beben, Page 1, [Abstract] … Therefore, we enhance the existing BGP-4 protocol with four QoS components that are: ( 1) new path attribute conveying information about QoS capabilities of the path, (2) the QoS aggregation function used to calculate the path's QoS capabilities based on contributions of particular domains (each path of the plurality of paths including a first network domain path through the first network domain/contributions of each of the plurality of paths in the first domain) and inter-domain links (capabilities/performance of segments/paths outside the original domains to the destination domain(s)/ contributions of each of the plurality of paths outside the first domain), ( 3) the QoS aware decision algorithm that allows us to select the best path fulfilling the QoS requirements, and ( 4) multiple routing tables that allow border routers to keep separate paths that are optimized for different QoS objectives));
combine a first performance score for the first network domain path with a second performance score for the second network domain path to yield a combined performance score (Beben, page 2, Col. 2. (EQ-BGP protocol) lines 17- Page 3, Col. 1, lines 1-7, Fig. 1, show an example of setting the e2e QoS path using the EQ-BGP protocol. For clarity of presentation, we assume a simple network consisting of tree domains A, B and C that support the same e2e CoS. We assume that all EQ-BGP routers know the values of QoS parameters that are assured both inside particular domains (Score/value/contribution of segments within each domain) (QA, QB, Qc) as well as on the appropriate inter-domain links (Score/value/contribution of segments outside each domain) (QA->B, QB->A, QB->C, Qc->B)- These QoS values are fixed during network provisioning process as a values corresponding to the maximum admissible load allowed (threshold) by admission control function. […]During this process EQ-BGP routers will derives the values of QoS parameters associated with e2e QoS path taking into account the QoS contributions of particular parts of the path corresponding to  particular domains as well as inter-domain links. For example, the domain A sees the e2e QoS path towards destination N LRic with QoS level corresponding to aggregated value of QoS related with domain C, interdomain link B-C, domain B and inter-domain link A-B that is equal to Qc + QB->C + QB + QA->B, where the QoS parameters or performance scores of the different paths/segments within a source domain are combined with the different paths/segments within a destination domain to form an aggregated value of the entire path (end-to-end));
select one or more first paths of the plurality of paths with the combined performance score below a first threshold as one or more primary paths  (Beben, [Abstract; Page 3, Col. 2, QoS decision algorithm] … Therefore, we enhance the existing BGP-4 protocol with four QoS components that are: ( 1) new path attribute conveying information about QoS capabilities of the path, (2) the QoS aggregation function used to calculate the path's QoS capabilities based on contributions of particular domains (each path of the plurality of paths including a first network domain path through the first network domain/contributions of each of the plurality of paths in the first domain) and inter-domain links (capabilities/performance of segments/paths outside the original domains to the destination domain(s)/ contributions of each of the plurality of paths outside the first domain), (3) the QoS aware decision algorithm that allows us to select the best path fulfilling the QoS requirements, and ( 4) multiple routing tables that allow border routers to keep separate paths that are optimized for different QoS objectives)), [Abstract]. QoS decision algorithm that allows router to select the best QoS path from available alternatives paths. For that purpose, we replace the AS path length criterion used in BGP decision process with a Degree of Preference (DoP) function that is calculated based on the values of particular QoS parameters. We propose to apply DoP function as presented in (1). Note that other function may also be applied.

    PNG
    media_image1.png
    142
    729
    media_image1.png
    Greyscale

where: i denotes a given QoS parameter from the set corresponding to e2e CoS, Ti is targeted QoS value (threshold) related with e2e CoS objectives (e.g. as presented in Table 1, qi is the QoS value offered on the path, and Ji is a QoS preference factor allowing network provider to control routing. In the proposed QoS decision algorithm, the QoS path with the lowest value of DoP is preferred (threshold). Moreover, in case when at least one of the QoS parameters of the e2e QoS path, say qi, will go beyond the target values T; then such QoS path will be treated as non-conforming with QoS objectives and therefore it will be excluded from this part of decision process); 
select a second path of the plurality of paths as a backup path based on the combined performance score (Beben [fig. 1; Abstract; Page 3, Col. 2, disclosed steps for  enhancing the existing BGP-4 protocol with four QoS components that are: ( 1) new path attribute conveying information about QoS capabilities of the path, (2) the QoS aggregation function used to calculate the path's QoS capabilities based on contributions of particular domains (combined capabilities/performance of segments/paths within original domains) and inter-domain links (combined capabilities/performance of segments/paths outside the original domains to the destination domain(s)), ( 3) the QoS aware decision algorithm that allows us to select the best path fulfilling the QoS requirements, and ( 4) multiple routing tables that allow border routers to keep separate paths that are optimized for different QoS objectives). The cited portion of Beben discloses a method for the determination of a plurality of paths from an origin of the traffic flow to the destination with different route 
route the traffic flow along the one or more first paths (Beben, Page 3, Col. 2, Multiple Routing Tables, where each one is used for handling traffic belonging to particular e2e CoS, The separate routing tables are required because e2e CoSs differ in QoS objectives (see Table 1) (routing tables with selected paths are used handling/routing the traffic).
Beben did not explicitly disclose the one or more first paths including any of the plurality of paths within a second threshold.
Watanabe discloses select one or more first paths of the plurality of paths with the combined performance score (Path metrics values M1 and M2) below a first threshold as one or more primary paths (Watanabe Fig. 31, [0433] discloses that when there are two paths as paths between the information processing device 220 and the information processing device 100 as shown in FIG. 31, the path metric values M1 and M2 (performance score) with respect to the two paths described above are compared and the path of the smaller path metric value (first threshold) (superior path) is selected), 
the one or more first paths including any of the plurality of paths within a second threshold (Watanabe Fig. 31, [0433 -0434] discloses that when there are two paths as 
Beben and Watanabe are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for selection a routing path based on satisfying preset conditions.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Watanabe into Beben, updating a routing table based on the state of the performance metric of the compared paths, Watanabe, [Abstract]. 


Claim(s) 2, 9 and 16-17 and 16are rejected under 35 U.S.C. 103 as being unpatentable over Beben, Andrzej, et al., (“EQ-BGP: an efficient inter-domain QoS routing protocol,” April 18, 2006), in view of Watanabe et al. (US 2016/0269975 A1), further in view of Smith et al. (US 2017/0346722 A1).

Regarding claim 2, Beben and Watanabe discloses the method of claim 1, but did not explicitly disclose receiving an advertisement from an edge network device between the first and second network domains, the advertisement including either the second performance score or one or more of jitter, latency, and loss between the edge network device and the destination.
Smith discloses further comprising: receiving an advertisement from an edge network device between the first and second network domains (Smith [0046], claim 1,  a route selection system comprising: a hub controller in communication with a plurality of network hubs of a first network domain, each of the network hubs in communication with a corresponding plurality of routers of a second network domain, the hub controller comprising at least one memory for storing instructions that are executed by at least one processor to, for each of the network hubs: obtain at least one performance measurement associated with a route terminating at the network hub; generate a border gateway protocol (BGP) advertisement with a preference value that is proportional to the received performance measurement; and transmit the generated advertisement to the network hub, the network hub forwarding the advertisement to the corresponding router configured in the second network domain, wherein the first network domain selects one of the plurality of network hubs for processing a communication through the first network domain according to the performance measurement included in the advertisement),

Beben, Watanabe and Smith are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for routing traffic flow between multiple network domains.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Smith into Beben and Watanabe, therefore providing the performance status of edge network devices through an advertisement across multiple domains, Smith, [Abstract].

Regarding claim 9, Beben, Watanabe and Smith disclose the non-transitory computer-readable medium of claim 8, but did not explicitly disclose the operations further comprising: receive an advertisement from an edge network device between the first and second network domains; and the advertisement including either the second performance score or one or more of jitter, latency, or loss between the edge network device and the destination
Smith discloses receive an advertisement from an edge network device between the first and second network domains  (Smith [0046], claim 1,  a route selection system 
the advertisement including either the second performance score or one or more of jitter, latency, or loss between the edge network device and the destination (Smith, [0032; Claim 1], the lookup table 200 may include separate criteria for one-way latency and two-way latency. Also, the performance measurements (e.g., latency, jitter, and/or packet loss, etc.) may be combined in any suitable manner to provide a composite metric that is provided as an advertisement to the routers 116, [0032]).
Beben, Watanabe and Smith are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for routing traffic flow between multiple network domains.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Smith into 

Regarding claim 16, Beben and Watanabe disclose the system of claim 15, further comprising:
a second network device configured to communicate in the first network domain and the second network domain (Beben, Fig. 1, page 2, col. 2 lines 1-30, discloses Figure 1 showing an example of setting the e2e QoS path using the EQ-BGP protocol. For clarity of presentation, we assume a simple network consisting of tree domains A, B and C that support the same e2e CoS. We assume that all EQ-BGP routers (first and second network devices) know the values of QoS parameters that are assured both inside particular domains (QA, QB, Qc) as well as on the appropriate inter-domain links (QA->B, QB->A, QB->C, Qc->B) that are used to communicate data between domains) and 
configured to perform operations, the operations comprising (Beben, page 1, col. 2, lines 7-20, discloses that the objectives of such QoS routing is to select and establish paths that provide the most attractive QoS level from the point of view of e2e CoS requirements):
request a resource from the destination (Watanabe, fig. 4, [0130], discloses a PREQ (path request signal) shown in c of FIG. 4 which is a signal used for requesting generation of a mesh path destined for a specific information processing device (request a resource from the destination);

determine the second performance score based on the one or more of the jitter, the latency, or the loss (Watanabe Fig. 31, [0433 -0434] discloses that when there are two paths as paths between the information processing device 220 and the information processing device 100 as shown in FIG. 31, the path metric values M1 and M2 (performance score) with respect to the two paths described above are compared and the path of the smaller path metric value (first threshold) (superior path) is selected). However, a case in which two paths are frequently switched when the values M1 and M2 that are the path metric values of the two paths approximate to each other is assumed. In such a case, it is important to prevent the two paths from being frequently switched. Thus, even when the path metric value of a current path is greater than another path metric value (first threshold), if the difference of the values does not exceed a threshold value H1 (second threshold), an original path may remain selected, without a new path being selected. Therefore, if the difference of the values exceeds a threshold value H1 (second threshold), an original path will be replaced with a new path being selected).
Beben and Watanabe did not explicitly disclose advertise the second performance score in the first network domain.

Beben, Watanabe and Smith are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for routing traffic flow between multiple network domains.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Smith into Beben and Watanabe, therefore providing the performance status of edge network devices through an advertisement across multiple domains, Smith, [Abstract].

Regarding claim 17, Beben and Watanabe disclose the system of claim 15, the operations further comprising: but did not explicitly disclose receive an advertisement from a second network device located between the first and second network domains, the advertisement including either the second performance score or one or more of jitter, latency, or loss between the second network device and the destination.
Smith discloses receive an advertisement from a second network device located between the first and second network domains (Smith [0046], claim 1,  a route selection system comprising: a hub controller in communication with a plurality of network hubs of 
the advertisement including either the second performance score or one or more of jitter, latency, or loss between the second network device and the destination (Smith, [0032; Claim 1], the lookup table 200 may include separate criteria for one-way latency and two-way latency. Also, the performance measurements (e.g., latency, jitter, and/or packet loss, etc.) may be combined in any suitable manner to provide a composite metric that is provided as an advertisement to the routers 116, [0032]).
Beben, Watanabe and Smith are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for routing traffic flow between multiple network domains.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Smith into .

Claim(s) 3-4,10-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Beben, Andrzej, et al., (“EQ-BGP: an efficient inter-domain QoS routing protocol,” April 18, 2006), in view of Watanabe et al. (US 2016/0269975 A1), further in view of Arora et al. (US 2015/0051872 A1).

Regarding claim 3, Beben and Watanabe discloses the method of claim 1, but did not explicitly disclose receiving one or more of a reported jitter, a reported latency, and reported loss between a local network device and an edge network device, the edge network device being located between the first and second network domains, and determining the first performance score based on the received one or more of the reported jitter, the reported latency, and the reported loss.
Arora disclose receiving one or more of a reported jitter, a reported latency, and reported loss between a local network device and an edge network device (Arora [0063-0064], The input parameters include traffic types, rate, frame sizes, and traffic mesh. The test measures throughput latency, jitter, and loss on a per application traffic type. As indicated in Table 1 above, the results of the cloud performance test can be assigned a total score of 10, [0063]. From Table 13, it can be seen that the composite score is a numeric value that encompasses multiple dimensions of device performance scores, including scores different parameters (latency, throughput, jitter, and frame loss due to congestion), scores for different testing standards (RFC 2544, 2889, and 3918), 
	the edge network device being located between the first and second network domains (Arora [0005] Data centers are experiencing a new type of traffic pattern that is fundamentally changing design plus latency and performance attributes. Not only are traditional north-south or client-server flows growing but east-west or server-server flows now dominate most private and public datacenter cloud facilities (first and second network domains)); and
determining the first performance score based on the received one or more of the reported jitter, the reported latency, or the reported loss (Arora [0064] From Table 13, it can be seen that the composite score is a numeric value that encompasses multiple dimensions of device performance scores, including scores different parameters (latency, throughput, jitter, and frame loss due to congestion), scores for different testing standards (RFC 2544, 2889, and 3918), and scores for different application level conditions (cloud performance). The fact that the score is multidimensional makes apples to apples comparison of network equipment easier. Such a score, for example, may be used to compare performance of routers from vendor A from vendor B without having to compare the individual performance metrics). 

Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Arora into Beben and Watanabe, therefore providing the performance status of edge network devices through an advertisement across multiple domains.

Regarding claim 4, Beben, Watanabe and Arora disclose the method of claim 3, wherein the determining of the first performance score includes weighting the one or more of the reported jitter, the reported latency, and the reported loss unevenly based on an application associated with the traffic flow (Arora [0064] From Table 13, it can be seen that the composite score is a numeric value that encompasses multiple dimensions of device performance scores, including scores different parameters (latency, throughput, jitter, and frame loss due to congestion), scores for different testing standards (RFC 2544, 2889, and 3918), and scores for different application level conditions (cloud performance). The fact that the score is multidimensional makes apples to apples comparison of network equipment easier. Such a score, for example, may be used to compare performance of routers from vendor A from vendor B without having to compare the individual performance metrics).
The motivation to combine is similar to that of claim 3.

Regarding claim 10, Beben and Watanabe disclose the non-transitory computer-readable medium of claim 8, but did not explicitly disclose the operations further comprising: receive one or more of a reported jitter, a reported latency, or a reported loss between a local network device and an edge network device, the edge network device being located between the first and second network domains; and determine the first performance score based on the one or more of the reported jitter, the reported latency, or the reported loss.
Arora discloses receive one or more of a reported jitter, a reported latency, or a reported loss between a local network device and an edge network device (Arora [0063-0064], discloses the input parameters include traffic types, rate, frame sizes, and traffic mesh. The test measures throughput latency, jitter, and loss on a per application traffic type. As indicated in Table 1 above, the results of the cloud performance test can be assigned a total score of 10, [0063]. From Table 13, it can be seen that the composite score is a numeric value that encompasses multiple dimensions of device performance scores, including scores different parameters (latency, throughput, jitter, and frame loss due to congestion), scores for different testing standards (RFC 2544, 2889, and 3918), and scores for different application level conditions (cloud performance). The fact that the score is multidimensional makes apples to apples comparison of network equipment easier. Such a score, for example, may be used to compare performance of routers from vendor A from vendor B without having to compare the individual performance metrics, [0064]), 
the edge network device being located between the first and second network domains (Arora [0005] Data centers are experiencing a new type of traffic pattern that is (first and second network domains));
determine the first performance score based on the one or more of the reported jitter, the reported latency, or the reported loss (Arora [0064] From Table 13, it can be seen that the composite score is a numeric value that encompasses multiple dimensions of device performance scores, including scores different parameters (latency, throughput, jitter, and frame loss due to congestion), scores for different testing standards (RFC 2544, 2889, and 3918), and scores for different application level conditions (cloud performance). The fact that the score is multidimensional makes apples to apples comparison of network equipment easier. Such a score, for example, may be used to compare performance of routers from vendor A from vendor B without having to compare the individual performance metrics). 
Beben, Watanabe and Arora are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for routing traffic flow between multiple network domains.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Arora into Beben and Watanabe, therefore providing the performance status of edge network devices through an advertisement across multiple domains.

Regarding claim 11, Beben, Watanabe and Arora disclose the non-transitory computer-readable medium of claim 10, wherein determining the first performance score includes an operation to weight the reported jitter, the reported latency, or the reported loss unevenly based on an application associated with the traffic flow (Arora [0064] From Table 13, it can be seen that the composite score is a numeric value that encompasses multiple dimensions of device performance scores, including scores different parameters (latency, throughput, jitter, and frame loss due to congestion), scores for different testing standards (RFC 2544, 2889, and 3918), and scores for different application level conditions (cloud performance). The fact that the score is multidimensional makes apples to apples comparison of network equipment easier. Such a score, for example, may be used to compare performance of routers from vendor A from vendor B without having to compare the individual performance metrics).
The motivation to combine is similar to that of claim 10.

Regarding claim 18, Beben and Watanabe disclose the system of claim 15, but did not explicitly disclose the operations further comprising: receive one or more of a reported jitter, a reported latency, or a reported loss between the first network device and a second network device, the second network device located between the first and second network domains; and determine the first performance score based on the one or more of the reported jitter, the reported latency, or the reported loss.
Arora discloses receive one or more of a reported jitter, a reported latency, or a reported loss between the first network device and a second network device (Arora [0063-0064], the input parameters include traffic types, rate, frame sizes, and traffic 
the second network device located between the first and second network domains (Arora [0005] Data centers are experiencing a new type of traffic pattern that is fundamentally changing design plus latency and performance attributes. Not only are traditional north-south or client-server flows growing but east-west or server-server flows now dominate most private and public datacenter cloud facilities (first and second network domains)); and 
determine the first performance score based on the one or more of the reported jitter, the reported latency, or the reported loss (Arora [0064] From Table 13, it can be seen that the composite score is a numeric value that encompasses multiple dimensions of device performance scores, including scores different parameters (latency, throughput, jitter, and frame loss due to congestion), scores for different testing standards (RFC 2544, 2889, and 3918), and scores for different application level 
Beben, Watanabe and Arora are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for routing traffic flow between multiple network domains.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Arora into Beben and Watanabe, therefore providing the performance status of edge network devices through an advertisement across multiple domains.

Claim(s) 5,7, 12, 14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beben, Andrzej, et al., (“EQ-BGP: an efficient inter-domain QoS routing protocol,” April 18, 2006), in view of Watanabe et al. (US 2016/0269975 A1), further in view of Carney et al. (US 2017/0053258 A1).

Regarding claim 5, Beben and Watanabe discloses the method of claim 1, but did not explicitly disclose further comprising: rerouting the traffic flow along the backup path; selecting a new primary path from among the plurality of paths after the rerouting of the traffic flow along the backup path.
Carney discloses rerouting the traffic flow along the backup path; (Carney [0060] disclosed the steps of […] (c) causing, by the routing engine, a data traffic to be initially 
 selecting a new primary path from among the plurality of paths after the rerouting of the traffic flow along the backup path (Carney [0060] (a) determining, by a routing engine, a performance of a first path between a hub associated with a payment network data center and a customer, the first path defined by a first tunnel through a first wide area network (WAN) between the hub and a first edge router associated with the customer, the hub including the router, (b) determining, by the routing engine, a performance of a second path between the hub and the customer, the second path defined by a second tunnel through a second WAN between the hub and a second edge router associated with the customer, (c) causing, by the routing engine, a data traffic to be initially routed along the first path, (d) selecting a first performance threshold for the data traffic based on a class of application associated with the data traffic, (e) switching, by the routing engine, the traffic to the second path (new primary path), when the first path fails to satisfy and/or violates the first performance threshold and the second path does not fail to satisfy and/or violate the second performance threshold. (f) transmitting probes along the first path and the second path at one or more intervals; (g) switching the first data traffic from the secondary path to the first preferred path 
 Beben, Watanabe and Carney are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for routing traffic flow between multiple network domains.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Carney into the method of Beben and Watanabe using the performance metrics to determine an alternate route for data flow, Carney, claim 1.

Regarding claim 7, Beben and Watanabe disclose the method of claim 1, including: Beben [Abstract] disclosed multiple/alternative paths for routing traffic between domains based on a combine performance record or score of each route in order to satisfy different QoS). 
Beben and Watanabe did not explicitly disclose selecting a third path of the plurality of paths based on the combined performance score; routing a portion of the traffic flow along the third path of the plurality of paths.
Carney discloses selecting a third path of the plurality of paths based on the combined performance score (Carney, [0060], Claim 13, the network of claim 1, further comprising a third edge router coupled to at least one of said customer and/or a different customer, the third edge router also coupled to at least one of a third WAN 
routing a portion of the traffic flow along the third path of the plurality of paths (Carney, [0060], Claim 13. the network of claim 1, further comprising a third edge router coupled to at least one of said customer and/or a different customer, the third edge router also coupled to at least one of a third WAN and/or the Internet; wherein the hub includes a third hub router coupled to the third WAN and/or the Internet; wherein the third edge router is configured to generate a third tunnel between the third edge router and the third hub router, via the at least one of the third WAN and/or the Internet; and wherein the engine is configured to switch the data traffic to one of the second tunnel and the third tunnel, when the first tunnel fails to satisfy the first performance threshold).
Beben, Watanabe and Carney are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for routing traffic flow between multiple network domains.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Carney into the method of Beben and Watanabe using the performance metrics to determine an alternate route for data flow, Carney, claim 1.

Regarding claim 12, Beben and Watanabe disclose the non-transitory transitory computer-readable medium of claim 8, but did not explicitly disclose the operations further comprising: reroute the traffic flow along the backup path; and select a new primary path from among the plurality of paths after rerouting the traffic flow along the backup path.
Carney discloses reroute the traffic flow along the backup path; (Carney [0060] disclosed the steps of […] (c) causing, by the routing engine, a data traffic to be initially routed along the first path (first primary path), (d) selecting a first performance threshold for the data traffic based on a class of (traffic paths are classified based on performance record) application associated with the data traffic, (e) switching, by the routing engine, the traffic to the second path (backup/alternative path identified based on performance record), when the first path fails to satisfy and/or violates the first performance threshold and the second path does not fail to satisfy and/or violate the second performance threshold),
select a new primary path from among the plurality of paths after rerouting the traffic flow along the backup path (Carney [0060] (a) determining, by a routing engine, a performance of a first path between a hub associated with a payment network data center and a customer, the first path defined by a first tunnel through a first wide area network (WAN) between the hub and a first edge router associated with the customer, the hub including the router, (b) determining, by the routing engine, a performance of a second path between the hub and the customer, the second path defined by a second tunnel through a second WAN between the hub and a second edge router associated 
 Beben, Watanabe and Carney are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for routing traffic flow between multiple network domains.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Carney into the method of Beben and Watanabe using the performance metrics to determine an alternate route for data flow, Carney, claim 1.

Regarding claim 14, Beben and Watanabe disclose the computer-readable medium of claim 8, but did not explicitly disclose the operations further comprising: 
Carney discloses select a third path of the plurality of paths based on the combined performance score (Carney, [0060], Claim 13, the network of claim 1, further comprising a third edge router coupled to at least one of said customer and/or a different customer, the third edge router also coupled to at least one of a third WAN and/or the Internet; wherein the hub includes a third hub router coupled to the third WAN and/or the Internet; wherein the third edge router is configured to generate a third tunnel between the third edge router and the third hub router, via the at least one of the third WAN and/or the Internet; and wherein the engine is configured to switch the data traffic to one of the second tunnel and the third tunnel, when the first tunnel fails to satisfy the first performance threshold); and
route a portion of the traffic flow along the third path (Carney, [0060], Claim 13. the network of claim 1, further comprising a third edge router coupled to at least one of said customer and/or a different customer, the third edge router also coupled to at least one of a third WAN and/or the Internet; wherein the hub includes a third hub router coupled to the third WAN and/or the Internet; wherein the third edge router is configured to generate a third tunnel between the third edge router and the third hub router, via the at least one of the third WAN and/or the Internet; and wherein the engine is configured to switch the data traffic to one of the second tunnel and the third tunnel, when the first tunnel fails to satisfy the first performance threshold).

Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Carney into the method of Beben and Watanabe using the performance metrics to determine an alternate route for data flow, Carney, claim 1.

Regarding claim 19, Beben, Watanabe disclose the system of claim 15, the operations further comprising: but did not explicitly reroute the traffic flow along the backup path; and select a new path from among the plurality of paths after rerouting the traffic flow along the backup path.
Carney discloses reroute the traffic flow along the backup path (Carney [0060] disclosed the steps of […] (c) causing, by the routing engine, a data traffic to be initially routed along the first path (first primary path), (d) selecting a first performance threshold for the data traffic based on a class of (traffic paths are classified based on performance record) application associated with the data traffic, (e) switching, by the routing engine, the traffic to the second path (backup/alternative path identified based on performance record), when the first path fails to satisfy and/or violates the first performance threshold and the second path does not fail to satisfy and/or violate the second performance threshold) and

 Beben, Watanabe and Carney are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for routing traffic flow between multiple network domains.


Regarding claim 20, Beben and Watanabe disclose the system of claim 15, but did not explicitly disclose the operations further comprising: select a third path of the plurality of paths based on the combined performance score; and route a portion of the traffic flow along the third path.
Carney discloses select a third path of the plurality of paths based on the combined performance score (Carney, [0060], Claim 13, the network of claim 1, further comprising a third edge router coupled to at least one of said customer and/or a different customer, the third edge router also coupled to at least one of a third WAN and/or the Internet; wherein the hub includes a third hub router coupled to the third WAN and/or the Internet; wherein the third edge router is configured to generate a third tunnel between the third edge router and the third hub router, via the at least one of the third WAN and/or the Internet; and wherein the engine is configured to switch the data traffic to one of the second tunnel and the third tunnel, when the first tunnel fails to satisfy the first performance threshold); and
route a portion of the traffic flow along the third path (Carney, [0060], Claim 13. the network of claim 1, further comprising a third edge router coupled to at least one of said customer and/or a different customer, the third edge router also coupled to at least 
Beben, Watanabe and Carney are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for routing traffic flow between multiple network domains.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Carney into the method of Beben and Watanabe using the performance metrics to determine an alternate route for data flow, Carney, claim 1.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following publications show the state of the art related to different conditions/QoS/thresholds used for selecting communication paths between networked devices.
Kakadia et al. (US 2012/025015 A1)
Zhao (US 2019/0334820 A1)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443